Cockrell, J.:
A judgment for near seven thousand dollars was recovered . by the Tine-Apple Company against the railroad company, upon the theory of a negligent communication of sparks from a passing engine, the recovery being obtained in large part upon the fourth count in the declaration, which reads as follows: “And also for that the defendant is a railroad corporation operating a railroad through the city of Orlando and on or about January 7th, 1905, it carelessly and negligently allowed a pinery of the plaintiff! situated near the track of the defendant to have its canvas covering thereon *166placed to protect tlie pineapple plants and their fruit from cold, to be burned by means of fire communicated from or by means of its locomotive, and the said plants and their fruit were damaged by cold and frost soon thereafter for want of the canvas covering so negligently and carelessly burned by the defendant.”
A demurrer was interposed to this count upon three grounds: (1) It does not state a cause of action; (2) it is vague and indefinite, and, (3), it shows the defendant’s negligence was not the .proximate cause of the plaintiff’s damage.
If the allegation as to the burning of the canvas covering be considered simply as an inducement to the alleged damage by the cold, there are no- facts set out sufficient to bring home to the defendant that such burning might reasonably have been éxpecteed to result directly and naturally in damage to the plants and fruit by cold and frost. It may be that in a more northern latitude this would be the natural proximate result from such burning in the month of January, but we cannot apply the same rule from any judicial knowledge of the climate in South Florida. For a definition of proximate cause, see Jacksonville, T. & K. W. Ry. Co. v. Peninsular Land, Transp. & Manuf’g Co., 27 Florida, 1, 9 South. Rep. 661.
On the other hand if the proper construction of the declaration be that it claims damages for the destruction by fire of the canvas covering and also for the loss by the cold by reason of such destruction, the count is fatally defective in not alleging negligence, either of commission or omission, on the part of the defendant in communicating the fire. Its carelessness and negligence is confined to the permissive or negative act of allowing the canvas covering to be burned without any *167showing of a duty upon the defendant to put out a fire which was not caused by its carelessness or negligence. The last line of the count is not a positive allegation of negligence in causing the burning, but is merely descriptive of the canvass covering.
For these errors we think the demurrer of the fourth count should have been sustained.
The third count is subject to the latter criticism of the fourth and should be amended.
The judgment is reversed, with directions to sustain the demurrers as to the third and fourth counts.
Taylor, Hocker, Whitfield and Parkhill, JJ., concur.